DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Claim Status
The amendments filed on 12/21/2020 are entered.  Claims 1-10, 12-14, 17-26, and 29-35 are pending. Claims 1-7, 17-23, and 35 were amended in the Reply, necessitating new or revised rejections.  Claims 10, 13-14, 17-26, and 29-35 are withdrawn as identified below. Claims 1-9 and 12 are presently considered. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-28 as filed 10/28/2015) and the originally elected species in the reply filed on 9/20/2016 was previously acknowledged and made Final for reasons of record. 
see, e.g., Reply filed 11/21/2018 at 8 at 1st full ¶).  Per MPEP § 803.02(III), examination was previously extended to a non-elected species.  The amendments filed 1/20/2021 limiting the claims by reciting “consisting of” have excluded the previously examined non-elected species set forth in the Action mailed 7/20/2020. MPEP § 803.02(III) states that
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim.
Accordingly, examination has now been extended to the non-elected subgenus corresponding to the subgenus of topical compositions consisting of:
Benzyol peroxide at about 0.5 to 70% by weight;
phosphatidylcholine at about 1-20% by weight;
Ethyl alcohol at about “1 to 70%” by weight;
urea at about 0.5-8% by weight; and
phosphatidylserine at about 0.5-8% by weight.
Following extensive search and consideration, this non-elected subgenus of species was deemed obvious in view of the disclosure of US 20110027382 A1 as set forth below.  MPEP § 803.02(III) states that
If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Accordingly, claims that do not read upon the non-elected subgenus or any species within the non-elected subgenus have been withdrawn per MPEP § 803.02(III).
	The non-elected species/subgenus identified above is understood to read upon and encompass instant claims 1-9 and 12.  However, the non-elected subgenus/species identified above does not read upon instant claims 10, 13-14, 17-26, or 29-35.  Specifically, the non-elected species does not contain an α- or β-hydroxy acid as required by claim 10; does not consist of the components enumerated at claim 17 or its dependents (claims 18-26); is not directed to non-elected inventions (claims 29-34); and contains ethanol and therefore would be understood to necessarily and inherently comprise at least some water (claim 35) (see, e.g., Search Notes, showing that even 99.9% Ethanol from VWR is understood to contain up to 0.1% water, which is more than “no water”).
Accordingly, claims 10, 13-14, 17-26, and 35are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or subgenera, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2016.
Furthermore, claims 29-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2016.
Accordingly, claims 10, 13-14, 17-26, and 29-35 are withdrawn (see, e.g., MPEP § 803.02(III)(A), noting that a prior art search will not be extended unnecessarily to cover all nonelected species).  Notably, examination has not been extended to the full scope of any pending claim; but rather examination has only been extended to embodiments set forth in rejections of record.  If Applicant disagrees with the withdrawal of any claims, Applicant should identify how the non-elected subgenus/species identified above reads upon the claim or otherwise identify that the additional claims are directed to obvious variants of the non-elected species.  To date, no admission is on record identifying the genera at claims 10, 13-14, 17-26, or 29-35 as obvious variants of the non-elected species consisting of Benzyol peroxide at about 0.5 to 70% by weight; phosphatidylcholine at about 1-20% by weight; Ethyl alcohol at about “1 to 70%” by weight; urea at about 0.5-8% by weight; and phosphatidylserine at about 0.5-8% by weight.  If such admission is placed on record, Examination will be extended to obvious variants, which will be rejected for the reasons applicable to the non-elected species as identified below.
During search and examination, prior art was incidentally discovered that applies to additional non-elected species within the scope of at least instant claim 1.  Although search and examination has not been extended beyond the non-elected species identified above at this time, the incidentally discovered embodiments and subgenera have been identified below as a courtesy to the Applicant.
Claims 1-9 and 12 are presently examined.

Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
All pending and examined claims are directed to products.  Amended claim 1 is representative of the pending claim scope. In the Reply filed 1/20/2021, Claim 1 was amended to recite:
1. (Currently amended) A topical pharmaceutical or cosmetic composition [[comprising]] consisting of a pharmacologically or cosmetically active agent dissolved in  a pharmaceutical or cosmetic carrier, the carrier consisting of [[comprising]] 
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,
0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and 
up to 1 % by weight of water.
The applicable interpretation of the amended claim is set forth below. 
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set see, e.g., MPEP § 2111.03(II)).
The article “a” implies a singular non-plural element or ingredient unless otherwise stated.  This is pertinent because the use of singular language with the transistional phrase “consisting of” limits the scope of the claim to exclude any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  Therefore, the use of singular non-plural language excludes embodiments possessing more than one of the recited element.  Accordingly, the phrases “a C2-C4 alcohol” and “a keratolytic agent” are understood to exclude embodiments comprising two or more of such ingredients (e.g., a mixture of ethanol and isopropanol does not read upon the amended claim scope).  However, the phrase “a phospholipid” is reasonably inferred to refer to an art-recognized mixtures of phospholipids (e.g., lecithin or Lipoid S100), which is consistent with the original disclosure and dependent claim 9.
Regarding consideration and weighting of the preamble term “topical” in view of the transitional phrase “consisting of”: The phrase “topical” has been interpreted in view of MPEP § 2111.  Although MPEP § 2111.02 and § 2111.02(I) state that “[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation”, in the instant case, the structure of the instant invention is limited to the exact genus of compositions “consisting of” only the exact components and proportions of components set forth in the body of claims 1-9 and 12 (see, e.g., MPEP § 2111.03(II), explaining “consisting of”).  Therefore, as amended, the term “topical” cannot meaningfully imply the existence or absence of any additional chemical or structure-altering components since such elements are excluded by the transitional term “consisting of”.  Therefore, in the instant case, the preamble term “topical” consisting of” language effectively excludes any additional chemical components that may be present in the claimed composition, and the phrase “topical” was not defined in a manner in the specification (or otherwise presented with a structure/function relationship) that would reasonably inform an artisan that the claim scope was further limited by the term “topical” by excluding any particular subgenus of embodiments encompassed by the positively recited limitations set forth in the body of claims 1-9 and 12.  Therefore, at best, “topical” only reasonably informs an artisan that the formulation must be non-toxic and safe to apply topically to patients.  However, all formulations satisfying the requirements set forth in the body of instant claim 1 are presumed fully enabled for topical application to patients, and therefore any prior art compositions satisfying the positively recited limitations in the body of the claim are presumed fully capable of meeting the preamble.  If Applicant disagrees, Applicant should explicitly identify the exact embodiments within the scope of instant claim 1 that are not fully enabled and suitable for “topical” compositions.  However, such admissions and identification of non-enabled embodiments may necessitate a rejection under 35 USC § 112(a).  Accordingly, in view of the record as a whole, in view of the amendments filed in the recent reply, the term “topical” is understood to be claim language that does not limit the claim to a particular structure (see, e.g., MPEP § 2111.04(I)), and is fully satisfied by any prior art embodiment that satisfies the positively recited limitations set forth in the body of claims 1-9 or 12. See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the  see also Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
A “keratolytic agent” softens, separates, and causes desquamation (i.e. shedding or peeling) of the cornified epithelium, or horny layer, of the skin.  Keratolytic agents are used to expose mycelia of infecting fungi or treat corns, warts, and other skin diseases (see, e.g., US20070154402A1; Jul. 5, 2007; cited in previous action; at ¶¶[0008]-[0009]).
	A “phospholipid” as recited at instant claim 1 is understood to encompass either a purified phospholipid or any mixture of phospholipids (e.g., pure phosphatidylcholine (PC), or mixtures such as "Lipoid S100" or lecithin).  This interpretation is reasonable in view of the Specification (see, e.g., Spec. at Table 1 on 16, identifying “Lipoid S100”), and is consistent with instant claim 9, which positively identifies that “said phospholipid comprises . . . “.  Therefore, “a phospholipid” as claimed is understood to encompass a collection of one or more phospholipids.
A “pharmacologically or cosmetically active agent” is not explicitly defined or otherwise limited except that it must be amenable to topical administration and be “pharmacologically or cosmetically active”.  In the absence of any specific definition, the term is given its broadest reasonable interpretation in view of the prior art, and is understood to include any art-recognized “active ingredient”, including those enumerated in the Specification (see, e.g., Spec. filed 10/28/2015 at 4 at line 15 to 6 at line 6).  The term reasonably includes “water”, which is an art-recognized “moisturizing agent” and an active agent in rehydration compositions1
	Examiner notes that, in view of the “consisting of
The amended claims exclude compositions containing monoglycerides such as “Capmul MCM C8 EP”, which includes carrier numbers 4:1, 4:2, 4:3, 4:4, 4:5, 4:6, 4:7. 4:8, 4:9, 4:10, 4:11, 4:12, 4:13, 4:14, 4:15, and 4:23 (see Spec. filed 10/28/2015 at Table 4 on 17-18), composition numbers 7:1, 7:2, 7:3, 7:4, 7:5, 7:6, 7:7 (see Spec. filed 10/28/2015 at Table 7 on 20), 11:1, 11:2 (see Spec. filed 10/28/2015 at Table 11 on 23), and all Examples utilizing such carriers and compositions.
The amended claim is limited to embodiments possessing a single keratolytic agent and excludes embodiments comprising more than one keratolytic agent, including carrier numbers 2g and 2k (see Spec. filed 10/28/2015 at Table 2 on 16-17) and composition numbers 5:8 and 5:17 (see Spec. filed 10/28/2015 at Table 5 on 18-19).
The amended claim scope is limited to a single active agent, and therefore the tested embodiments at Table 8 (see Spec. filed 10/28/2015 at Table 8 at 20, Example 3 on 20-21) are excluded from the pending claims scope. 
The amended claim scope also excludes embodiments comprising more than 1% by weight of water, and therefore carrier number 3h (see Spec. filed 10/28/2015 at Table 3 at 17) and composition 6:28 (see Spec. filed 10/28/2015 at Table 6 at 19) are excluded from the pending claims scope.
Accordingly, such embodiments are excluded from the pending claim scope and are therefore not representative of the claimed invention.  Applicant notes that if Applicant meant “a phospholipid” to refer to a single type of phospholipid molecule rather than a collection, that claim 9 would be rejected under 35 USC § 112(d) and that the majority of examples of record would be also be excluded from the pending claim scope.
	Amended claim 1 requires that the active agent is “dissolved in” the carrier.  For purposes of applying prior art, it has been assumed that this terminology is fully satisfied and enabled by (i) a pharmacologically or cosmetically active agent dissolved in a carrier consisting of (ii) 3 % - 55% by weight of a phospholipid; (iii) at least 20 % by weight of a C2-C4 alcohol; (iv) at least 0.05 % by weight of a keratolytic agent; (v) 0 % - 20.4 % by weight of propylene glycol; (vi) 0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and (vii) up to 1 % by weight of water.  If Applicant disagrees, Applicant should explicitly identify the exact embodiments that are not fully enabled to form a composition satisfying the phrase “dissolved in” within the genus of compositions claimed.  However, such admissions and identification of non-enabled embodiments may necessitate a rejection under 35 USC § 112(a) because the original disclosure does not fairly inform an artisan how to make and use such embodiments, or how to distinguish, a priori, among infringing and non-infringing compounds  Therefore, absent objective evidence to the contrary, the phrase “dissolved in” is understood to be a recitation of an intended or expected result, fully satisfied by any prior art compound satisfying the positively recited limitations set forth in the body of claims 1 and 35 (see, e.g., MPEP § 2111.02(II), § 2111.04(I); see also MPEP § 2111.02(II)).
Additional teachings are set forth below.

Withdrawn Rejections
The rejection of claims 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments filed 12/21/2020. 
The rejection of claims 1-10, 12, 17-26, and 35 under 35 U.S.C. 103 as being unpatentable over CN101829052 A (Wang et al., Sept. 15, 2010; cited in IDS filed 10/28/2015; cited in previous action) as evidenced by Machine Translation of CN101829052 A (EPO, 
The rejection of claims 1-10, 12, 17-26, and 35 under 35 U.S.C. 103 as being unpatentable over WO2011/056115A1 (May 12, 2011; cited in previous action) in view of US 20110027382 A1 (Modi; Feb. 3, 2011; cited in previous action) is withdrawn in view of the amendments filed 12/21/2020 reciting “consisting of” language. 
The rejection of claims 1-10, 12, 17-26, and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-14, and 22-23 of US 10,034,943 (corresponding to previously co-pending Application No. 15/036,183 and US 20160303239 A1) is withdrawn in view of the amendments filed 12/21/2020 reciting “consisting of” language.
The rejection of claims 1-10, 12, 17-26, and 35 under 35 U.S.C. 103 as being unpatentable over US 20110027382 A1 (Modi; Feb. 3, 2011; cited in previous action) is withdrawn in view of the amendments filed 12/21/2020 reciting “consisting of” language.

Improper Priority Claim
Applicant’s claim for the benefit of the prior-filed application SE1300318-1 (filed May 3rd, 2013) and PCT/SE2014/050546 (filed May 2nd, 2014) is acknowledged.  However, neither SE1300318-1 nor PCT/SE2014/050546 provide support for the newly amended claim scope as filed 1/20/2021 as explained below.  Per MPEP 1893.01(a), 
Specifically, amendments are not permitted to introduce "new matter" into the application . . . . Where it is determined that such amendments introduce new matter into the application, then the examiner should proceed as in the case of regular U.S. national applications filed under 35 U.S.C. 111(a) by requiring removal of the new matter and making any necessary rejections to the claims. See MPEP §§ 608.04 and 2163.06.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application No. SE1300318-1 (filed May 3rd, 2013) and Application No. PCT/SE2014/050546 (filed May 2nd, 2014), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Instantly amended claim 1 is representative of the pending claim scope.  
Critically, neither Application No. SE1300318-1 or Application No. PCT/SE2014/050546 (hereafter “priority documents”) literally disclose the genus recited at instant claim 1 of the instant Application.  Specifically, the phrases “0 % - 20.4 % by weight of propylene glycol” and “0 % - 23.5 % by weight of at least one of diglyceride and triglyceride” do not literally appear in either priority document. 
as an integrated whole[1], by a literal disclosure in either Application No. SE1300318-1 or Application No. PCT/SE2014/050546.
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous or equivalent in scope with the terminology used in a priority document.  Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
Here, the issue is whether or not either priority document implicitly, inherently, or literally teaches a genus that is synonymous or equivalent in scope with the instantly claimed genus, which is represented by instant claims 1, and requires a carrier:
a pharmaceutical or cosmetic carrier, the carrier consisting of [[comprising]] 
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,
0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and 
up to 1 % by weight of water.
As an initial matter, the exact ranges and phrases “0 % - 20.4 % by weight of propylene glycol” and “0 % - 23.5 % by weight of at least one of diglyceride and triglyceride” are literally absent 
	Application No. SE1300318-1 differs substantially from the instant disclosure and instant claims.  Although the Application mentions the terms “mono- di- and triglycerides” (see SE1300318-1 as filed 10/28/2015 at 6 at 4th full ¶, 2 at final ¶), it fails to actually recite any range of percentages that may be present equivalent or synonymous in scope with “0 % - 20.4 % by weight” or “0 % - 23.5 % by weight”.  Although Applicant appears to suggest that such ranges may be supported by instant Table 4 (see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3), this is moot because Application No. SE1300318-1 fails to contain or disclose the equivalent of Table 4.  Therefore, Application No. SE1300318-1 fails to provide literal, implicit, or inherent support commensurate in scope with the amended and pending claim scope.
Application No. PCT/SE2014/050546 fails to provide literal, implicit, or inherent support commensurate in scope with the newly amended claims. Specifically, although the priority document mentions the terms mono- di- and triglycerides, it fails to actually recite any ranges of percentages that may be reasonably deemed equivalent or synonymous in scope with “0 % - 20.4 % by weight” or “0 % - 23.5 % by weight”.  Although Applicant appears to suggest that such ranges may be supported by instant Table 4 (see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3), this is incorrect because the instantly amended claims exclude monoglycerides such as “Capmul MCM C8 EP”, which means that carrier numbers 4:1, 4:2, 4:3, 4:4, 4:5, 4:6, 4:7. 4:8, 4:9, 4:10, 4:11, 4:12, 4:13, 4:14, 4:15, and 4:23 at Table 4 (see Spec. filed 10/28/2015 at Table 4 on 17-18) are excluded from the instant claim scope and therefore fail to be representative of an arbitrary subgenus to which they do not even belong.  At best, Table 4 
MPEP § 2163.05(III) identifies that analysis with respect to range limitations must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range.  Here, instant claim 1 now recites the phrase “at least one of diglyceride and triglyceride” but the use of “at least one” is unsupported by the priority documents and zero examples of 
Accordingly, Application No. SE1300318-1 and Application No. PCT/SE2014/050546 fail to provide literal, implicit, or inherent support commensurate in scope with the pending claims. 
Conclusion
Here, the introduction of new matter in Application 14/787,631 is not supported by either Application No. SE1300318-1 or Application No. PCT/SE2014/050546.  Therefore, the priority claim under 371 of PCT/SE2014/050546 is improper, because although the instant application repeats a substantial portion of the priority documents, it adds new matter not presented in the prior application.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application of PCT/SE2014/050546. 
Accordingly, priority to SE1300318-1 (filed May 3rd, 2013) and PCT/SE2014/050546 (filed May 2nd, 2014) is denied for all claims depending from independent claim 1, which has been accorded a priority date of 10/28/2015, which corresponds to the filing date of Application No. 14/787,631.

New or Revised Rejections
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon amended claim 1, which is representative of the pending claim scope.
Lack of literal Support
Claim 1 was amended in the Reply filed 1/20/2021, and the amended claims do not literally appear in the originally-filed disclosure.  

…a pharmaceutical or cosmetic carrier, the carrier consisting of [[comprising]] 
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,
0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and 
up to 1 % by weight of water.
More specifically, the exact ranges of “0 % - 20.4 % by weight of propylene glycol” and “0 % - 23.5 % by weight of at least one of diglyceride and triglyceride” fail to literally appear in the originally filed disclosure.
Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole2, in the originally filed disclosure.  Although Applicant appears to suggest that the newly amended claim scope is supported by instant Table 4 (see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3), Applicant fails to identify where in the originally filed disclosure the newly amended claims are literally disclosed.
Accordingly, it is presently undisputed that the pending claims lack literal support in the originally filed disclosure.  In the absence of literal support, the pertinent issue is whether or not the originally filed disclosure provides implicit or inherent support commensurate in scope with the amended claims. 
Lack of Implicit or Inherent Support
see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
Prior to evaluating the originally filed disclosure for implicit or inherent support, it is pertinent to determine the metes and bounds of the genus that must be supported commensurate in scope with the requirements of 35 USC § 112(a).  Here, the claim scope at issue includes at least:
…a pharmaceutical or cosmetic carrier, the carrier consisting of [[comprising]] 
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,
0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and 
up to 1 % by weight of water.
Critically, this genus must be supported as an as an integrated whole3, in the originally filed disclosure.  Here, the claims read upon highly varied embodiments of carriers, including
(A) 3% phospholipid, 0.05% keratolytic agent, 96.95% of a C2-C4 alcohol, 0% propylene glycol, 0% diglyceride, 0% triglyceride, and 0% water; 
(B) 3% phospholipid, 9.6% keratolytic agent, 20% of a C2-C4 alcohol, 20.4% propylene glycol, 23.5% diglyceride, 23.5% triglyceride, and 1% water;
(C) 55% phospholipid, 3% keratolytic agent, 20% of a C2-C4 alcohol, 7% propylene glycol, 7% diglyceride, 7% triglyceride, and 1% water; and
(D) 3% phospholipid, 77% keratolytic agent, 20% of a C2-C4 alcohol, 0% propylene glycol, 0% diglyceride, 0% triglyceride, and 0% water;
96.95% C2-C4 alcohol, to 55% phospholipid, to even embodiments having 77% by weight of a keratolytic agent like urea.  Critically, such distinct compositions would reasonably be expected to have very distinct properties, and a substantial number of such compositions are presumably impossible to make.  For example, a carrier having 77% by weight of the keratolytic agent of sulfur would not be expected to be dissolvable in 20% ethanol (see, e.g., Search Notes, noting that the solubility of Sulfur at 25°C in Ethanol is 0.066 %, which is orders of magnitude less than 77% by weight). Therefore, it is not credible to conclude that any particular composition within the claim scope is necessarily representative of the entire scope of the pending claims. Furthermore, the terms “diglyceride” and “triglyceride” are each generic and comprises species and subgenera including 1,2-diacylglycerols; 1,3-diacylglycerols; homotriglycerides, tristearin, tripalmitin, etc., etc., wherein each substance has distinct properties.  Furthermore, the genus of C2-C4 alcohols include ethanol, 1-propanol, allyl alcohol, isopropyl alcohol, n-butanol, isobutanol, sec-butanol, and tert-butyl alcohol, wherein each alcohol has unique properties (i.e., a composition of 96.95% ethanol is very different relative to 96.95% sec-butanol).  Therefore, the pending claim scope, as now amended, is vast and highly varied, appears to include impossible carrier formulations, and therefore it is not credible to conclude that any particular composition within the claim scope is necessarily representative of the entire scope of the pending claims.  This concern is supported by the disclosure itself, which identifies that small changes in phospholipid content or ethanol content can substantially impact the carrier dissolution capacity (see, e.g., Spec. filed 10/28/2015 at Example 9 and Table 12 on 24).  Accordingly, for purposes of the instant rejection, the issue is whether or not the originally filed disclosure provides inherent or implicit support for the full scope of the newly amended claims. 

All compositions containing monoglycerides such as “Capmul MCM C8 EP”, which includes carrier numbers 4:1, 4:2, 4:3, 4:4, 4:5, 4:6, 4:7. 4:8, 4:9, 4:10, 4:11, 4:12, 4:13, 4:14, 4:15, and 4:23 (see Spec. filed 10/28/2015 at Table 4 on 17-18), composition numbers 7:1, 7:2, 7:3, 7:4, 7:5, 7:6, 7:7 (see Spec. filed 10/28/2015 at Table 7 on 20), 11:1, 11:2 (see Spec. filed 10/28/2015 at Table 11 on 23), and all Examples utilizing such carriers and compositions;
All compositions consisting of more than one keratolytic agent, including carrier numbers 2g and 2k (see Spec. filed 10/28/2015 at Table 2 on 16-17) and composition numbers 5:8 and 5:17 (see Spec. filed 10/28/2015 at Table 5 on 18-19);
All embodiments at Table 8 (see Spec. filed 10/28/2015 at Table 8 at 20, Example 3 on 20-21); and 
All embodiments comprising more than 1% by weight of water, including carrier number 3h (see Spec. filed 10/28/2015 at Table 3 at 17) and composition 6:28 (see Spec. filed 10/28/2015 at Table 6 at 19).
These compounds are not representative of the claimed invention, do not fall within the scope of the claimed invention, and therefore cannot reasonably be said to evidence possession of a genus that they are excluded from.  Therefore, at best, the remaining species of record could presumably provide inherent support; however, the limited species disclosed on record and reading upon the instant claims fail to provide inherent support commensurate in scope with the metes and zero species of record actually comprise both diglyceride and triglyceride.  Additionally, zero species of record are disclosed as actually comprising a diglyceride at all.  Additionally, zero species of record are disclosed as actually comprising a triglyceride at all.  Additionally, zero species of record that read upon the instantly claimed genus were disclosed that actually comprised more than 5% urea, more than 6% lactic acid, any level of Sulphur, any level of allantoin, etc.  Additionally, zero species of record reading upon the instant genus were disclosed comprising less than ~46% ethanol.  Accordingly, in the absence of literal support, upon viewing the disclosures of record, it cannot reasonably be concluded that the originally filed disclosure provided inherent support for the amended claims commensurate in scope with the requirements of 35 USC § 112(a), because the highly similar examples of record cannot be said to be representative of the pending claim scope.
	Regarding implicit support, Examiner has found no implicit support for limitations requiring a genus of carriers simultaneously satisfying all recited limitations at claim 1:
carrier consisting of [[comprising]] 
3 % - 55% by weight of a phospholipid; 
at least 20 % by weight of a C2-C4 alcohol;
at least 0.05 % by weight of a keratolytic agent selected from the group consisting of α-and β-hydroxy acids, allantoin, sulphur, urea, and pharmaceutically acceptable salts thereof;
0 % - 20.4 % by weight of propylene glycol,
0 % - 23.5 % by weight of at least one of diglyceride and triglyceride; and 
up to 1 % by weight of water
Critically, the ranges for propylene glycol, diglyceride, and triglyceride do not literally, implicitly, or inherently appear in the originally filed disclosure.  The terms diglyceride and triglyceride appear twice in the originally filed disclosure (see Spec. filed 10/28/2015 at 3 at lines 15-20, 15 at lines 5-11), but fail to appear with any recitation of any percent ranges as now claimed.  No guidance informing an artisan that ranges with other compounds were representative of ranges of diglycerides and triglycerides is on record, and it is not credible to see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Accordingly, the pending claims are not implicitly supported by the originally filed disclosure.  
Accordingly, because the newly recited genus is not literally, implicitly, or inherently supported by the originally filed disclosure and some embodiments even appear impossible to make or use, there is no inherent, implicit, or literal support for the full scope of the amended claims.
Applicant’s Identification of Supporting Disclosures
It is the Examiner’s understanding that Applicant has attempted to support the newly amended claim scope by directing the Examiner to instant Table 4 (see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3).  These arguments and evidence have been reviewed but not found persuasive.   First, the majority of Table 4 is not directed to embodiments of the instantly claimed invention and therefore fails to provide any literal, implicit, or inherent support for the newly claimed genera. Second, even if considered in the light most favorable to the Applicant, Table 4 fails to actually provide a representative number of species of the vast genus presently claimed.  As noted above, zero examples of carriers comprising, for example, ~77% by weight of a keratolytic agent were reduced to practice, or carriers comprising less than Third, the rationale presented does not reflect US Patent Law (see, e.g., Supplemental Reply filed 1/20/2021 at 1-2, Remarks filed 1/20/2021 at 3).  At best, such claim constructions may be deemed “obvious”, but obviousness is not the test for Written Description because “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  See also, In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); see also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").  Here, the newly added limitations of claim 1 define a novel genus that was not literally, inherently, or implicitly described in the originally filed disclosure as an integrated whole.

Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as shown by the lack of disclosure regarding ranges and percentages of particular components encompassed by the amended claims, the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1-9 and 12 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110027382 A1 (Modi; Feb. 3, 2011; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and those discussions are incorporated into the instant rejection. Additional claim interpretations are provided below.  
Regarding amended claims 1-9 and 12, US’382 teaches and discloses pharmaceutical formulations suitable for topical applications comprising at least:
benzoyl peroxide;
one micelle forming compound;
one or more solvents;
one or more skin penetration enhancers; and 
a surfactant. 
(see, e.g., US’382 at claims 1 and 27)
Critically, US’382 explicitly teaches, discloses, and provides guidance directing artisans to make and utilize topical formulations comprising:
Benzyol peroxide (see, e.g., US’382 at claim 1), as a pharmaceutically active agent and also as a keratolytic agent (see, e.g., US’382 at ¶¶[0004], [0007]), and US’382 directs artisans to utilize Benzyol peroxide at 0.5 to 70% by weight of the topical formulation (see, e.g., US’382 at ¶[0072]);
Phospholipid (e.g., phosphatidylcholine or another phospholipid of lecithin) (see, e.g., US’382 at claims 1-3 and 7), which may act as a micelle-forming compound (id.; see also US’382 at claim 3, ¶¶[0073]-[0075])4, and wherein such lecithin (phospholipids) may be phosphatidylcholine (id. at ¶[0075]), and used as a micelle-forming compound at 1-20% wt/wt% (see, e.g., US’382 at claims 1-3 and 7, ¶¶[0073]-[0074]);
C2-C4 alcohol (e.g., “isopropyl or ethyl alcohol”) as a solvent (see, e.g., US’382 at claims 1, 14-15, ¶¶[0081]-[0082]) and skin penetration enhancer (see, e.g., US’382 at ¶¶[0083]-[0084], identifying “short chain alcohols”), wherein such C2-C4 alcohols may be present at “1 to 70%” (see, e.g., US’382 at ¶¶[0081]-[0082]);
Urea as an additional skin penetration enhancer (see, e.g., US’382 at claim 1, ¶¶[0067], [0083]-[0084]) in an amount reasonably inferred to be approximately 0.5-8% by weight based upon the exemplified and explicitly disclosed range of another skin penetration enhancer (see, e.g., US’382 at claim 1, ¶¶[0083]-[0085]); and
A second phospholipid (e.g., phosphatidylserine or another phospholipid within lecithin) whichever is not used a micelle-forming agent above at #2) as a surfactant (see, e.g., US’382 at claim 1, ¶¶[0086]-[0087]), wherein such lecithin may be phosphatidylserine (id. at ¶[0087]), and used in an amount reasonably inferred to be approximately 0.5-8% by weight based upon the exemplified and explicitly disclosed range of another surfactant (see, e.g., US’382 at ¶¶[0086]-[0087]).
Accordingly, the prior art reasonably directs and guides artisans to a genus of formulations, including the subgenus of formulations consisting of:
Benzyol peroxide at about 0.5 to 70% by weight;
phosphatidylcholine at about 1-20% by weight as a micelle-forming compound;
Ethyl alcohol at about “1 to 70%” by weight as the solvent;
urea at about 0.5-8% by weight as the skin penetration enhancer; and
phosphatidylserine at about 0.5-8% by weight as the surfactant.
Notably, the phospholipids utilized as the “micelle-forming compound” and “surfactant” could be varied to any phospholipid within the US’382 disclosure (e.g., components (b) and (e) above could be simply substituted with another phospholipid of US’382, including phosphatidylinositol, phosphatidic acid, phosphatidylethanolamine, etc. - see, e.g., US’382 at ¶¶[0075], [0087]).  Accordingly, the total amount of phospholipids present would be approximately 1.5-28% by weight.  Therefore, the prior art of US’382 generally teaches, identifies, and directs artisans to utilize topical formulations within the scope of the instant claims. (see, e.g., MPEP § 2144.05(I), noting that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists).  Regarding instant claim 6, the range of “1 to 70%” wt./wt. (see, e.g., US’382 at claims 1, 14-15, ¶¶[0081]-[0084]) is substantially close to the range of “70-90% by weight” as recited at instant claim 6.  Per MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see also, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  Here, the ranges end and begin, respectively, at 70%, and therefore artisans would readily appreciate that highly similar amounts, such as 69.999% and 70.0001% would yield negligible differences in the resulting products.  Accordingly, claim 6 is obvious in view of the prior art because the claims are understood to effectively overlap and be infinitely close at or around 70% by weight.  Regarding claim 12, the pharmacologically active agent of benzyol peroxide (see, e.g., US’382 at claim 1, ¶¶[0004], [0007], [0072]), is identified as an antibacterial agent, and at least an anti-acne agent (see, e.g., US’382 at ¶¶[0004], [0008]).  Regarding water content, notably, the percentages provided and identified in US’382 add up to 100% or more, reasonably informing an artisan that additional components (e.g., water) may be absent and are not required (see, e.g., US’382 at claim 1, 14-15).  This understanding is consistent with the overall disclosure of US’382, because US’382 does not recite nor require the use of water (see, e.g., US’382 at claim 1, noting that water is not identified as “essential” and therefore an artisan would not reasonable conclude water was “essential”).  Furthermore, water is identified as an optional component useful to achieve desired end formulations (see, e.g.,US’382 at ¶[0092], identifying that such topical formulations could be used to may toners, pumps, aerosol sprays, clear gels, sticks, creams, lotions, emulsions, suspensions, solids, etc.), but is not recited as a required component (see, e.g., US’382 at ¶¶[0096]-[0099], describing how any water present “can be readily separated” and the resulting topical formulation is translucent).  Accordingly, the presence of water is reasonably understood in view of US’382 to be an optional component that may be present depending upon the final desired formulation (see, e.g., US’382 at ¶¶[0112], noting that “to produce a lotion” water may be added “as needed”). Therefore, an artisan would reasonably assume water was absent and not necessary for activity unless explicitly recited.  This is reasonable in view of the concentration ranges recited for nonaqueous ingredients which total over 100% as explained above. To summarize, the prior art discloses a genus of topical formulations, which include a subgenus of formulations that may consist of the pharmacologically active agent of benzyol peroxide; phospholipids (e.g., phosphatidylserine and phosphatidylcholine), Ethanol, and urea; wherein the prior art identifies the weight percentages of each respective component, and identifies the predicted, expected, and resulting utility of such compositions, namely such compositions would be usable in topical formulations for the treatment of acne (see, e.g., US’382 at ¶¶[0004], [0008], [0012], [0033]).  
	The teachings of US’382 differ from the claimed invention as follows: Although US’382 teaches topical pharmaceutical formulations, including a subgenus of compositions consisting of benzyol peroxide; phospholipids (e.g., phosphatidylserine and phosphatidylcholine), Ethanol, and urea, wherein each component is within the instantly claimed ranges, and wherein the utility and predicted and expected results were identified, the prior art of US’382 does not reduce to practice examples of embodiments within this subgenus.
	However, even in the absence of a reduction to practice, the disclosure of US’382 provides direct guidance to artisans that would lead them to appropriate formulations for use in the topical treatment of acne.  Accordingly, each component presently claimed and recited were known in the prior art, taught for use together in combination by a single reference at (or within) the same exact ranges presently claimed, and the prior art identifies that the individual function of each component was clearly known and appreciated in the prior art, and that the intended and expected utility of the combination of such components was already known and appreciated in the prior art.  Specifically, in view of US’382, artisans would readily be motivated to make and use topical formulations comprising benzyol peroxide; phospholipids (e.g., phosphatidylserine and phosphatidylcholine), Ethanol, and urea to beneficially, predictably and expectedly treat acne (see, e.g., US’382 at claims 1-3, ¶¶[0004], [0008], [0012], [0033]). See also Merck & Co. v. Biocraft Labs, Inc., 874 F .2d 804,807 (Fed. Cir. 1989), "That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious.”).  
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): Specifically, the instantly claimed invention is merely the combination of prior art elements (i.e., benzyol peroxide; phosphatidylserine; phosphatidylcholine; ethanol, and urea), combined within known prior art concentration ranges, according to known methods taught by US’382, wherein such methods yield only the predicted and expected results taught by the prior art, namely the formulation of a topical composition that could desirably and predictably be utilized to treat acne (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each prior art element merely performs the same function in combination as it does separately. 
	Furthermore, there would be a reasonable expectation of successfully obtaining a topical formulation as taught by the prior art because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), including for all non-preferred and alternative embodiments (see, e.g., MPEP §§ 2123(I)-(II)). In addition, it is well-within the ordinary skill in the art to combine known compounds, having known properties, at known concentrations to yield known and expected results5. Here, the prior art clearly taught and identified suitable topical compositions consisting of at least benzoyl peroxide, a micelle forming compound, a solvent, a skin penetration enhancer, and a surfactant, and provided lists of acceptable species of each component.  Notably, the courts have clearly identified in similar circumstances that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335).  Accordingly, an artisan would have a reasonable expectation of successfully forming a topical formulation suitable for treating acne, as described above, in view of the prior art, by simply selecting the known suitable components set forth in the single reference. 
No unexpected results commensurate in scope with the pending claims has been placed on record at this time and zero examples commensurate in scope with the pending claims have been shown to have unexpected results6.
	Accordingly, claims 1-9 and 12 are rejected as obvious in view of the prior art of US’382.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12, as filed 1/20/2021 and 12/21/2020, have been fully considered but have been substantially rendered moot in view of the new grounds of rejections necessitated by Applicant amendment. Applicable arguments are addressed below.
As an initial matter, US2011/0027382 A1 (Modi) has previously been applied on record and Applicant has previously raised multiple arguments that have previously been fully considered and not found persuasive.  These remain pertinent and are incorporated into the instant response. 
Applicant traverses the previous rejection under US’382 at page 10 of the Reply filed 12/21/2020, and the argument is present in its entirety below:
US'382 describes a "Mixed Micellar Small Molecule ('MMSM") delivery system" which comprises "a macromolecular pharmaceutical agent, an alkali metal alkyl sulfate, a pharmaceutically acceptable edetate, an alkali metal salicylate and at least one additional micelle-forming compound, in a suitable solvent." [0026]. The alkali metal alkyl sulfate "functions as a micelle forming agent" ([0074]), and is not an optional ingredient of the composition; likewise, the edetate is not an optional ingredient. The alkali metal alkyl sulfate and the pharmaceutically acceptable edetate are each present in a concentration between about 1 and 20 wt/wt % of the total composition. [0029]. There is no teaching or suggestion to remove these ingredients from the invention described in US'382, and the skilled person would understand that removing two of the four required ingredients (in addition to the active agent) from the "MMSM delivery system" would prevent the invention from operating as intended. As discussed above, if the required modification would render the invention described in the cited publication unsuitable for its intended purpose, there is no motivation to make the modification. Accordingly, the rejected claims are not prima facie obvious over US'382. Withdrawal of this rejection is therefore respectfully requested.
(see, e.g., Reply filed 12/21/2020 at 10 at 1st to 2nd full ¶¶).
must comprise at least
…a "Mixed Micellar Small Molecule ('MMSM") delivery system" which comprises "a macromolecular pharmaceutical agent, an alkali metal alkyl sulfate, a pharmaceutically acceptable edetate, an alkali metal salicylate and at least one additional micelle-forming compound, in a suitable solvent." [0026]…. 
(see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶).
Assuming arguendo that such an assertion were correct, then all embodiments disclosed by US’382 would necessarily and inherently require, at minimum, the following six components: 
(1) "a macromolecular pharmaceutical agent”, 
(2) “an alkali metal alkyl sulfate”, 
(3) “a pharmaceutically acceptable edetate”, 
(4) “an alkali metal salicylate”, 
(5) “at least one additional micelle-forming compound”, and 
(6) “a suitable solvent” (see id.).
As an initial matter, such a conclusion in not tenable in view of the disclosure of US’382 considered as a whole, including the literal disclosures that contradict the Applicant’s premise (see, e.g., US’382 at ¶¶[0025], [0040]-[0041], Example 1 at [0101]-[0110], claims 1 and 27).  These and other disclosures are considered in more detail in the following paragraphs.
	It is the Examiner’s understanding that Applicant’s position is that “US'382 describes a "Mixed Micellar Small Molecule ('MMSM") delivery system" (see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶¶).  This is neither disputed nor dispositive of nonobviousness or the pending rejection.  However, the MMSM delivery system is only a portion of the disclosure of US’382 (see, e.g., US’382 at ¶¶[0026]-[0029], [0073]).  However, not all embodiments disclosed or discussed by US’382 actually comprise the “MMSM” system.  As noted by the Applicant, the “MMSM delivery system” ostensibly requires six components:
(1) "a macromolecular pharmaceutical agent”, 
(2) “an alkali metal alkyl sulfate”, 
(3) “a pharmaceutically acceptable edetate”, 
(4) “an alkali metal salicylate”, 
(5) “at least one additional micelle-forming compound”, and 
(6) “a suitable solvent”.
(see, e.g., id.; see also Reply filed 12/21/2020 at 10 at 2nd full ¶¶)
However, the prior art disclosure of US’382 is not limited to embodiments comprising the “MMSM delivery system”, but instead US’382 deals more broadly with topical formulations such as those identified at claims 1 and 27 of US’382 (e.g., US’382 at claims 1 and 27 do not recite MMSM delivery systems).  For example, Examiner directs Applicant’s attention to the “preferred embodiment” at paragraph [0032], which is subsequently reduced to practice at Example 1 (see, e.g., US’382 at ¶¶[0032], [0101]-[0110]).  In direct contrast to the Applicant’s assertions, the disclosed embodiment at Example 1 does not contain either an edetate salt or “an alkali metal salicylate” (compare id. with Reply filed 12/21/2020 at 10 at 2nd full ¶¶).  Furthermore, although Example 1 does contain “an alkali metal alkyl sulfate”, namely sodium lauryl sulfate (see, e.g., US’382 at ¶¶[0032], [0101]-[0110]), US’382 explicitly identifies that it is only a “preferred surfactant”, not a required component (see, e.g., US’382 at ¶[0089]), and therefore it is reasonably understood that it may be substituted with another non-preferred surfactant disclosed by the reference (see, e.g., US’382 at ¶¶[0086]-[0089]).  Accordingly, the underlying premise that all embodiments disclosed by US’382 require the MMSM delivery system and specifically an edetate salt or “an alkali metal salicylate” is substantially discredited by Example 1 (see, e.g., US’382 at ¶¶[0032], [0101]-[0110]) and the literal language of US’382 and its claims (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], Example 1 at [0101]-[0110], claims 1 and 27).  
	It is the Examiner’s understanding that Applicant is alleging that 
The alkali metal alkyl sulfate "functions as a micelle forming agent" ([0074]), and is not an optional ingredient of the composition; likewise, the edetate is not an optional ingredient. The alkali metal alkyl sulfate and the pharmaceutically acceptable edetate are each present in a concentration between about 1 and 20 wt/wt % of the total composition. [0029]. There is no teaching or suggestion to remove these ingredients from the invention described in US'382. . .
(see, e.g., Reply filed 12/21/2020 at 10 at 1st to 2nd full ¶¶).
As noted in the preceding paragraph, Example 1 and the literal disclosure of US’382 discredit the Applicant’s position that the MMSM system, an edetate salt, or “an alkali metal salicylate” is required in all embodiments of US’382 (see, e.g., US’382 at abs, ¶¶[0025], [0032], [0040]-[0041], Example 1 at [0101]-[0110], claims 1 and 27).  Rather, the MMSM delivery system disclosed at ¶[0028] is reasonably understood to be a preferred embodiment.  Notably, Applicant has attempted to rely upon a single sentence, taken out of context, at ¶[0074] to allege that
The alkali metal alkyl sulfate "functions as a micelle forming agent" ([0074]), and is not an optional ingredient of the composition. . .
(see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶).
However, the preceding sentence within paragraph [0074] clearly utilizes the phrase “[m]ore preferably”, which reasonably indicates that such subsequent statements are directed to preferred embodiments.   The Examiner’s interpretation of the language at ¶[0074] is consistent with the literal disclosure as a whole, and with the literal claim language, which does not support Applicant’s assertion that the MMSM delivery system is required and non-optional (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], Example 1 at [0101]-[0110], claims 1 and 27).  Notably, although Applicant alleges that such a component “is not an optional ingredient”, the Specification does not literally identify it as “not optional”; in fact, such a conclusion is directly contradicted by US’382 as a whole (see id.) and by the claims (id. at claims 1 and 27), which fail to mention or recite the components of the MMSM system. Notably, Example 1 only comprises a single “alkali metal alkyl sulfate”, namely sodium lauryl sulfate (see, e.g., US’382 at ¶¶[0032], [0101]-[0110]), but US’382 explicitly identifies that it is only a “preferred surfactant”, not a required component (see, e.g., US’382 at ¶[0089]), and US’382 clearly identifies multiple alternative non-preferred surfactants that are not “alkali metal alkyl sulfates” (see, e.g., US’382 at ¶¶[0086]-[0089]).  Accordingly, the underlying premise that all embodiments disclosed by US’382 require “an alkali metal alkyl sulfate” is substantially discredited by the literal language of US’382 and its claims (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], [0086]-[0089], Example 1 at [0101]-[0110], claims 1 and 27).  
	It is the Examiner’s understanding that Applicant is alleging that 
… the edetate is not an optional ingredient. The alkali metal alkyl sulfate and the pharmaceutically acceptable edetate are each present in a concentration between about 1 and 20 wt/wt % of the total composition. [0029]. There is no teaching or suggestion to remove these ingredients from the invention described in US'382. . .
(see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶).
As noted in preceding paragraphs, Example 1 and the literal disclosure of US’382 discredit the Applicant’s position that an edetate salt is a required component in all embodiments of US’382 (see, e.g., US’382 at abs, ¶¶[0025], [0032], [0040]-[0041], Example 1 at [0101]-[0110], claims 1 and 27).  Furthermore, as evidenced by Example 1 of US’382, edetate is reasonably inferred to be an optional component since it is not even present in all preferred embodiments of record.  Applicant’s reliance upon ¶[0029] to suggest otherwise is misplaced, because ¶[0029] is specifically directed to the MMSM delivery system, whereas the broader disclosure of US’382 is directed more generally to topical formulations comprising benzoyl peroxide that do not require the specifics of the MMSM delivery system (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], [0086]-[0089], Example 1 at [0101]-[0110], claims 1 and 27).  Accordingly, such arguments are not persuasive because they are inconsistent with the teachings of US’382, when considered as a whole.
Applicant asserts that
….There is no teaching or suggestion to remove these ingredients from the invention described in US'382, and the skilled person would understand that removing two of the four required ingredients (in addition to the active agent) from the "MMSM delivery system" would prevent the invention from operating as intended. . . .
(see, e.g., Reply filed 12/21/2020 at 10 at 1st to 2nd full ¶¶).
This statement presumes that the “MMSM delivery system” is required in all embodiments, wherein the “MMSM delivery system” is understood to comprise six components:
(1) "a macromolecular pharmaceutical agent”, 
(2) “an alkali metal alkyl sulfate”, 
(3) “a pharmaceutically acceptable edetate”, 
(4) “an alkali metal salicylate”, 
(5) “at least one additional micelle-forming compound”, and 
(6) “a suitable solvent”.
(see Reply filed 12/21/2020 at 10 at 2nd full ¶)
As an initial matter, it is unclear what Applicant means by “removing two of the four required ingredients (in addition to the active agent)”, because six components are identified in the Reply (see id).  First, the MMSM delivery system is not a claimed requirement in all embodiments (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], [0086]-[0089], Example 1 at [0101]-[0110], claims 1 and 27) and Applicant has failed to establish otherwise with objective evidence.  Second, Example 1 discredits the Applicant’s underlying assumption that an MMSM delivery system comprising edetate and “an alkali metal salicylate” are required components (see, e.g., US’382 at Example 1 at [0101]-[0110], claims 1 and 27).  In the absence of edetate and “an alkali metal salicylate” at Example 1 and claims 1 and 27, it is evident that the disclosure and claimed inventions of US’382 are not limited to compositions comprising an MMSM delivery system.  Such evidence directly contradicts Applicant’s position. Third, although Applicant alleges that “[t]here is no teaching or suggestion to remove these ingredients from the invention described in US'382” (see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶), such an assertion is not credible in view of the literal claim language and literal disclosures of US’382 that provide literal guidance to reach such combinations (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], claims 1 and 27).  Therefore, in direct contrast to Applicant’s conclusory statement, US’382 provides express and literal guidance directing artisans to make and use all pharmaceutical formulations as shown at claim 1, which is presumed fully enabled:
1. A solubilized benzoyl peroxide topical formulation
comprising:
benzoyl peroxide; 
one or more micelle forming compounds; 
one or more solvents; 
one or more skin penetration enhancers; and 
a surfactant 
(see, e.g., US’382 at claim 1).
And also as shown at claim 27:
27. A process for the preparation of a solubilized benzoyl peroxide topical formulation, said process comprising:
a. Combining one or more micelle forming compounds, one or more penetration enhancers, one or more solvents and surfactant at 25 to 40° C. with constant stirring;
b. Adding benzoyl peroxide powder to the foregoing solution; and
c. Cooling the resultant solution to room temperature.
(see, e.g., US’382 at claim 27).
Critically, these claims provide literal guidance directing artisans to form topical formulations that do not necessarily require the specific components identified by the Applicant (see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶).  Accordingly, Applicant’s assertion is conclusory in nature and fails to address the literal disclosure of US’382 identified by the Examiner or the merits of the rejection; therefore, such arguments are not persuasive but instead amount to arguments of counsel, unsupported by objective evidence, which fail to address the merits of the rejection. 
It is the Examiner’s understanding that Applicant’s position (see, e.g., Reply filed 12/21/2020 at 10 at 2nd full ¶) unreasonably assumes that the literal disclosure and literal claims of US’382 fail to recite essential subject matter or are otherwise incorrect, since the literal disclosures fail to support the conclusion that the MMSM system components are required in the claimed embodiments (see, e.g., US’382 at abs, [0041], claims 1 and 27).  If Applicant means to allege that claims 1 and 27 of US’382 are not enabling, as literally written, for the full scope of topical formulations encompassed by the genera at claims 1 and 27, this is not persuasive absent objective supporting evidence.  Per MPEP § 2121(I), the prior art is presumed fully enabled and operable, and the burden is on the applicant to rebut the presumption of operability; in addition, in view of MPEP § 2123(I)-(II), prior art is applicable and may be relied upon for all that it would have reasonable suggested to one of skill in the art, and here the literal disclosure of claims 1 and 27 would clearly suggest compositions within the literal scope of those claims (see, e.g., MPEP § 2121(I), § 2123(I)-(II)).
Finally, Examiner notes that Applicant’s position (see, e.g., Reply filed 12/21/2020 at 10 at 1st to 2nd full ¶¶) is inconsistent with the resulting patent issued from US’382, namely US 9,308,268 B2 (issued Apr. 12, 2016).  Although not prior art, it is cited here as an informative and evidentiary reference that addresses Applicant’s underlying premise (id.).  Because US’268 is an issued US Patent it is understood to fully satisfy 35 USC 112(a), 112(b), 102, 103, etc.  This also means that the issued claims were not rejected for omitting essential subject matter (see MPEP § 2172.01).  This is pertinent because the claims of US’268 fail to recite the specifics of the MMSM delivery system identified by the Applicant (see, e.g., US’268 at claims 1-34).  For example, an “alkali metal alkyl sulfate” is not identified until dependent claim 5, and is therefore not reasonably deemed essential to the broader genus at US’268 at claim 1, which is presumed fully enabled (see MPEP § 2172.01).  The instant determination that the specifics of the MMSM system amount to a preferred embodiment and are not required subject matter in US’382 is therefore consistent with the resulting patent, US’268.  Accordingly, such evidence supports the Examiner’s position that Applicant’s arguments are directed to a distinction between preferred and non-preferred embodiments that are claimed and described in within the disclosure of US’382.
	In summary, it is the Examiner’s understanding that Applicant’s arguments are premised upon a selective and partial reading of only three paragraphs within the entire US’382 disclosure, while dismissing the remainder of the US’382 disclosure as a whole (see, e.g., Reply filed 12/21/2020 at 10 at 1st to 2nd full ¶¶), including multiple literal disclosures discrediting the Applicant’s underlying premise (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], [0086]-[0089], Example 1 at [0101]-[0110], claims 1 and 27; see also discussions in preceding paragraphs).  Accordingly, Applicant’s arguments are not persuasive because they are directly contradicted by the disclosure of US’382 when considered as a whole.  Specifically, US’382 evidences and establishes that disclosures pertaining to the MMSM delivery system are preferred embodiments, but not required in all embodiments.  Critically, a rejection under 35 USC § 103 is proper in view of alternative or non-preferred embodiments, because prior art is applicable for all that it discloses (see, e.g., MPEP § 2123(I)-(II), noting that a patent may be relied upon for all that it teaches, and that the disclosure of preferred embodiments do not constitute a “teaching away” from non-preferred embodiments).  Here, in contrast to Applicant’s conclusory statement, the Examiner’s rejection is supported by the express and literal disclosure of US’382, which does not recite nor identify that MMSM delivery system components are required (see, e.g., US’382 at abs, ¶¶[0025], [0040]-[0041], [0086]-[0089], Example 1 at [0101]-[0110], claims 1 and 27).
	Accordingly, all applicable arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above. Therefore, the claims remain rejected in view of US’382 as set forth in the rejection above.

Examiner notes that the arguments raised in the supplemental response filed 1/20/2021 were fully considered and addressed under the New Matter rejection set forth above.


Pertinent Prior Art
Pertinent prior art was previously made of record, and not repeated below.  Specifically, the teachings of DE4021084 C1, Human translation of DE4021084 C1, US20070154402A1, Samedan LTD, Lu et al., Javeed et al., US6515016 B2, Miller, US6168798 B1, CN101829052 A, Machine Translation of CN101829052 A, WO2011/056115A1, and EssentialDaySpa.com have been previously discussed on record, and those teachings are incorporated herein.
In addition, the references of US 7838011, US 7727537, US 9314431, and US 20110033402 are each deemed pertinent and apply to similar topical formulations now or previously claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., “Eye Wash”, dailymed.nlm.nih.gov, NDC Code: 67510-0662-4, (Feb. 22, 2013), attached as a pdf, 5 pages, also available at https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=0bccbba8-091c-4d31-9f11-43e20d01977a (last visited 4/8/2021).
        [1][1] See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        2 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        3 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        4 Phospholipids such as Lecithin are identified as a micelle-forming compounds (see US’382 at claim 3, ¶¶[0073]-[0075]), skin penetration enhancers (see, e.g., US’382 at claim 1, ¶¶[0083]-[0084]), and also surfactants (see, e.g., US’382 at claim 1, ¶¶[0086]-0087]).
        5 "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
        6 “When an applicant seeking a patent for a chemical composition claims a range of proportions for various elements thereof, he need not demonstrate the critically of his selection of a particular range unless such criticality is essential to non-obviousness” Application of Kroekel, 504 F.2d 1143, 1146 (C.C.P.A. 1974).